Citation Nr: 0307535	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  02-19 384	)	DATE
	)
	)


THE ISSUE

Whether an August 1998 decision of the Board of Veterans' 
Appeals denying an evaluation in excess of 30 percent for the 
veteran's service-connected skin disorder should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).

(The issue of whether the veteran is entitled to an effective 
date earlier than July 30, 1999, for the assignment of a 50 
percent disability rating for a skin disorder is addressed in 
a separate decision under a different docket number).


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


APPEARANCE AT ORAL ARGUMENT

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) challenging the Board's August 1998 decision, which 
denied an evaluation in excess of 30 percent for the 
veteran's service-connected skin disorder.


FINDINGS OF FACT

1.  The Board denied a higher rating for the veteran's 
service-connected skin disorder by decision dated in August 
1998, after reviewing his service medical records, VA 
examination reports, private medical statements, and 
outpatient treatment records.

2.  The veteran filed a motion claiming CUE in the August 
1998 Board decision.

3.  The veteran has failed to clearly and specifically set 
forth alleged CUE in the August 1998 Board decision and why 
the result would have been manifestly different but for the 
alleged error. 


CONCLUSION OF LAW

Because the requirements for a motion for revision or 
reversal of a decision of the Board based on CUE have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. 
§§ 20.1403, 20.1404(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411 (2002).  However, CUE is a very specific 
and rare kind of error which compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a).  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions were incorrectly applied.  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  The 
Board's Rules of Practice further provide that with limited 
exceptions not applicable here, no new evidence will be 
considered in connection with the disposition of the motion.  
38 C.F.R. § 20.1405(b).  

In addition, to warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have been 
an error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Examples of situations 
that are not clear and unmistakable error include a change in 
diagnosis, a failure to fulfill the duty to assist, a 
disagreement as to how the facts were weighed or evaluated, 
or otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there had 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403.

One of the CUE regulatory provisions, § 20.1404(b) as it 
operated in conjunction with § 1404(c) to deny review of a 
motion, was declared invalid by the United 


States Court of Appeals for the Federal Circuit in Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  
However, the Federal Circuit found the balance of the 
regulations valid.  On July 10, 2001, 38 C.F.R. §§ 20.1404 
and 20.1409 were revised, effective July 10, 2001, to reflect 
the Federal Circuit's decision.  Specifically, § 20.1404(b) 
was amended to read as follows:

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

In addition, § 20.1409 (b) was amended to read as follows:

(b)  For purposes of this section, a 
dismissal without prejudice under Rule 
1404(a) (§ 20.1404(a) of this part), Rule 
1404(b) (§ 20.1404(b)), or Rule 1404(f) 
(§ 20.1404(f)), or a referral under Rule 
1405(e) is not a final decision of the 
Board.

See 66 Fed. Reg. 35,902-35,903 (July 10, 2001) (codified at 
38 C.F.R. § 20.1404(b) and 38 C.F.R. § 20.1409(b)).  The 
Board will now consider the merits of the moving party's 
claim.



Historically, the veteran was separated from military service 
in January 1992.  By rating decision dated in January 1993, 
the RO granted service connection for hidradenitis 
suppurativa, and a 10 percent disability rating was assigned.  
He subsequently disagreed with the rating.  The Board 
remanded the issue in November 1995 for additional medical 
evidence.  By decision dated in April 1998, the RO assigned a 
30 percent disability rating for the veteran's skin disorder, 
which was made effective for the entire time on appeal.  He 
continued to disagree with the rating assigned.    

By decision dated in August 1998, the Board considered the 
veteran's contentions, the service medical records, VA 
outpatient treatment records, multiple VA examination 
reports, and private medical statements, and denied the claim 
for a higher than 30 percent rating for a skin disorder on 
the basis that the condition was not "exceptionally 
repugnant," nor was there evidence of extensive ulcerations, 
exfoliation, crusting, or systemic or nervous manifestations.  
The Board also reviewed color slides associated with the 
claims file and found that residual scarring was not of an 
exceptionally repugnant nature.

The current issue before this Board is whether the August 
1998 rating decision contains CUE.  The veteran contends, in 
essence, that the Board's August 1998 decision was based on 
CUE because:

the BVA did not properly consider the 
medical evidence of record, which clearly 
shows the degree of severity of the 
disability in terms of repugnance and 
associated nervous manifestations 
(citations omitted).

After a review of the evidence, the Board finds that the 
veteran's CUE claim must fail.  First, the veteran 
essentially contends that the weight of the evidence was in 
his favor at the time the Board denied his claim in August 
1998.  However, such an 


assertion is, by definition, insufficient to support a claim 
for CUE.  As noted above, CUE does not include a disagreement 
as to how facts were weighed or evaluated.  See 
38 C.F.R. § 20.1403(d).

Moreover, a review of the August 1998 decision shows that the 
Board discussed the skin problems the veteran experienced 
while on active duty, including the need for regular 
treatment and incision and drainage of a cyst on his face, 
thoroughly outlined the findings in VA examination reports 
dated in March 1992, June 1993, February 1996, and March 
1998, reviewed color slides of the skin disorder, considered 
VA outpatient treatment records dated from 1992, addressed 
private medical statements, and considered personal hearing 
testimony.  The 1998 Board noted that a 50 percent disability 
rating for a skin disorder required ulceration or extensive 
exfoliation or crusting, with systemic or nervous 
manifestations, or exceptional repugnance.  

The 1998 Board decision correctly expressed that no treating 
physician had described the skin disorder as exceptionally 
repugnant.  The Board also properly indicated that there were 
no findings of extensive ulceration, exfoliation, or crusting 
of the active lesions in the most recent VA examination.  The 
Board also placed high probative value on the absence of 
nervous or constitutional symptoms in the medical evidence.  
Because the criteria for a higher rating were not shown in 
the medical evidence before the Board in 1998, this Board 
finds that it was not unreasonable for the 1998 Board to 
determine that a 50 percent disability rating was not 
warranted.    

While the veteran asserts that the 1998 Board failed to 
properly consider the evidence, he did not specifically 
indicate which evidence the August 1998 Board neglected to 
review.  As noted above, CUE is a very specific kind of error 
which compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  In 
this case, there is no evidence that the facts before the 
Board were incorrect, nor has 


it been so contended.  Moreover, the statutory and regulatory 
provisions were correctly applied, and the veteran has not 
asserted otherwise.  Rather, he simply argues that the weight 
of the 1998 evidence was in his favor; this argument, 
however, cannot support a claim for CUE.  That the outcome of 
the August 1998 decision was unfavorable to the veteran 
cannot form the basis of a CUE claim.  As noted above, the 
Board finds that the veteran's contentions amount to no more 
than a disagreement regarding how the 1998 Board weighed the 
medical evidence.  Such assertion is, by definition, not CUE.

Further, a valid claim of CUE must include specific 
allegations as to why the result of the challenged decision 
would have been manifestly different but for the error.  66 
Fed. Reg. 35,902-35,903 (July 10, 2001) (codified as amended 
at 38 C.F.R. § 20.1404(b)); see also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999).  In this case, the veteran has made no 
such arguments.  For the reasons stated above, the Board 
concludes, after review of the evidence of record, that the 
veteran has not set forth specific allegations of error, 
either of fact or law, which would warrant a finding of CUE 
in the August 1998 decision.  The contentions amount to a 
disagreement with the outcome of this decision.  The veteran 
has not set forth any basis for a finding of error or any 
indication why the result of this decision would have been 
different but for an alleged error.

Because the allegations advanced in the motion do not set 
forth clearly and specifically the alleged clear and 
unmistakable errors of fact or law in the Board decision, 
including how the result of the August 1998 Board decision 
would have been manifestly different but for the error, the 
motion for revision or reversal of the Board's August 1998 
decision based on CUE must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1403(d)(3) (2001), and 66 Fed. Reg. 
35,902-35,903 (July 10, 2001) (codified as amended at 38 
C.F.R. § 20.1404(b)).  In view of the fact that the veteran 
has failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to dismiss the veteran's 
motion for CUE.  The veteran is thus free at any time to 
resubmit a CUE claim with respect to the August 1998 Board 
decision.


ORDER

The motion for revision or reversal of the Board's August 
1998 decision denying an evaluation in excess of 30 percent 
for the veteran's service-connected skin disorder on the 
grounds of CUE is dismissed without prejudice to refiling.



                       
____________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




